 In the Matter of PATCH-WEGNER COMPANY, INC.andUNITED STEEL-WORKERS OFAMERICACase No. R-4262.-Decided September 22,1942Jurisdiction:castings manufacturing industry.Investigation and Certification of Representatives:,existence of question: re-fusal to accord petitioner recognition until certifiedby theBoard;electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company,excluding guards, watchmen,and administrative,supervisory,office, and clerical employees;stipulation as toMr. Edmund J. Blake,of,Boston, Mass., for the Company.Grant c(n Ango ff,byMr. Samuel F. Angoff,of Boston,Mass., andMr. James F. Hanley,of West Rutland, Vt., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, hereincalled the Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Patch-Wegner Com-pany, Inc., Rutland,` Vermont, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Samuel G. Zack, Trial Examiner. Said hear-ing was held at Rutland, Vermont, on September 9, 1942.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.44 N. L.R. B., No. 52.2980 PATCH-.WEGNER COMPANY, INC.299Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPatch-Wegner Company, Inc., is engaged in the manufacture andproduction of castings and machine parts at Rutland, Vermont.Morethan 90 percent of the raw materials used by the Company are shippedto it from points outside Vermont and a substantial amount 'of itsmanufactured products are shipped out of Vermont.The Companyadmits that it is engaged in commerce within the meaning of,theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith` the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive rep-resentative of the Company's employees until such time as the Unionis certified by the Board.The Company and the Union stipulated that the Union-'r'epresentsa substantial number of the employees in the unit hereinafter foundto be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, 'excludingguards, watchmen, and administrative, supervisory, office, aid clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Election 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection.DIRECTION'OF ELECTIONRelationsBoard by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLaborRelationsBoard Rules and Regulations-Series 2, as amended,it,is hereby,DIRECTEDthat, as part of, the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Patch-Wegner Company, Inc., Rutland, Vermont, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theFirst Region,acting inthismatter as agent for the National LaborRelationsBoard, and subject to Article III, Section 9, of said Rulesand Regulations,among all employees of the Company in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election,includingemployees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or trainingof the United States, or temporarily laidoff, but,excludingthose employees who have since quit or been discharged forcause, to determinewhether or not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress, of In-dustrialOrganizations, for the purposes of collective bargaining.MR. Wm.M. LEISEISONtook no part in the consideration of the aboveDecision and Directionof Election. In, the Matter of PATCH-WEONER COMPANY, INC.,andUNITED STEEL-WORKERS OF A-MERICACase No. R-460CERTIFICATION OF REPRESENTATIVESOctober 17, 1946On September 22, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on October 6, 1942, under the direction and supervision ofthe Regional Director for the First Region (Boston, Massachusetts).On October 8, 1942, the Regional Director, acting pursuant to ArticleIII,Section 9, of National Labor Relations Board Rules andRegulations-Series,2, as amended, issued and duly"served upon theparties an Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of, the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_______________________________ 278Total number of votes cast__________________________________ 254Total number of ballot votes_________________________________ 239Total number of ballots marked for "Yes"__________________ 176Total number of ballots marked for "No"_____________________63Total number of blank ballots________________________________0.Total.,number of void ballots______________________________2Total number of challenged ballots____________________________ 13Since the number of challenged ballots cannot affect the results ofthe election, we find it unnecessary to, make any determination withrespect to them. --By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Steelworkers of America, affil-iated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all production and maintenance144 N L. R. B. 298.44 N L. R. B., No. 52a.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD-employees of Patch-Wegner Company, Inc., Rutland, Vermont, ex-cluding guards, watchmen, and administrative, supervisory, office, andclerical employees, as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act,United Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.